Title: To Alexander Hamilton from William S. Smith, 15 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Camp Novr. 15th. 1799—
          
          I have the Honor to acknowledge the receipt of your  very Confidential & not official Letter of the 9th. inst. I am paying every attention to its contents that will enable me, to answer you pretty fully in a few day’s, I shall be as minute and as explicit as the nature of the case will admit of, and write freely without favour or affection—having the good of my Country and the honor and dignity of the service only in view—I have the honor to be, with great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. Comd
          
        